Citation Nr: 0912898	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-21 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from May 1978 to January 1982, 
plus a brief period of prior unverified inactive service.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2006 rating decision of the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's claim for service connection for PTSD.
 
The Veteran requested a videoconference hearing before the 
Board.  The requested hearing was conducted by the 
undersigned Veterans Law Judge in August 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that, if she did not incur PTSD or other 
psychiatric disorder in service, the pre-existing psychiatric 
disorder was aggravated in service as a result of the 
personal assault and harassment which occurred at Anderson 
Air Force Base in 1981.  The Veteran should be advised of the 
definition of aggravation, the criteria for establishing that 
a pre-existing disorder was aggravated during active service, 
and of the regulations governing assignment of a disability 
evaluation where a preexisting disorder is found to have been 
aggravated in service.  See Allen v. Brown, 7 Vet. App. 439 
(1995) (service connection may be granted where a disorder is 
proximately due to or the result of a service-connected 
disability, including cases where an otherwise non-service-
connected disability is aggravated (rather than caused) by a 
service-connected disability).

The Veteran has stated that she was treated for a psychiatric 
disorder in 1986, proximate to her service discharge.  Such 
records, if obtained, would be relevant to her claim.  The 
Veteran should be requested to provide further identification 
of those records so that the records may be obtained, if 
available.  

It does not appear that separately-filed Uniform Code of 
Military Justice (UCMJ) records have been requested.  As the 
Veteran contends that the records of investigations and 
judicial punishments would substantiate her claim that she 
was being targeted, those records, if available, would be 
relevant to the claim.  See the Veteran's statement of 
February 2007.  An attempt should be made to obtain the UCMJ 
records.  

After all possible development has been conducted, the 
Veteran should be afforded VA examination.  The examiner 
should be asked to provide medical assessment and opinion 
regarding the weight and corroborative value of the evidence 
of behavioral changes.  Patton v. West, 12 Vet. App. 272, 280 
(1999) (general rule prohibiting after-the-fact medical 
opinions from establishing stressor in a PTSD claim not 
operative in sexual assault cases).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be advised of the 
definition of aggravation, the criteria 
for establishing that a pre-existing 
disorder was aggravated during active 
service, and of the regulations governing 
assignment of a disability evaluation 
where a preexisting disorder is found to 
have been aggravated in service.  This 
notice should be issued prior to further 
readjudication.  

The notices sent to the Veteran in May 
2006 and August 2006 should be reviewed.  
If updated notice is required to comply 
with the current interpretation of the 
duties to notify and assist the Veteran, 
compliant notice should be sent to the 
Veteran.  

2.  The Veteran should be afforded the 
opportunity to submit or identify any 
additional evidence she believes may be 
relevant to her claim, to include records 
of actions taken at the US Department of 
Agriculture (USDA) pertaining to her 
claim of sexual harassment.

The Veteran should again be afforded the 
opportunity to provide authorization for 
VA to obtain records from each of the 
providers listed in the May 2006 original 
claim for benefits, as the Veteran has 
provided addresses for these providers 
but has not signed a separate signed 
authorization which VA may use to obtain 
records from each of the providers.  

In addition, the Veteran should be asked 
to identify the provider from whom she 
sought treatment in 1986, and to provide 
authorization for release of that 
information.  

3.  The National Personnel Records Center 
(NPRC) should be asked to search for the 
Veteran's Uniform Code of Military 
Justice (UCMJ) file, and for any 
separately-filed records of mental health 
treatment.  

If NPRC has no UCMJ records of any type 
for the Veteran, the service department 
should be provided with copies of the 
pertinent service treatment records  that 
refer to alleged drug use in service  (On 
top of service treatment folder in claims 
folder.).  The service department should 
be asked to identify the type of 
"investigation" conducted and to 
identify the custodian of such records, 
whether the investigation is identified 
as one that would have been conducted by 
the Veteran's unit or through the U.S. 
Army Criminal Investigation Division 
(USACIDC), or some other entity.  The 
service department should identify the 
custodian of such records and the 
identified records should be requested.  

4.  The Veteran's current VA clinical 
records from July 2006 to the present 
should be obtained.

5.  After all development directed above, 
and such other development as may be 
determined to be appropriate has been 
conducted, the record should be reviewed 
to determine whether the claim may be 
granted and whether the alleged sexual 
assault or any other stressor is 
verified.  If the claim cannot be 
granted, the Veteran must be afforded VA 
psychiatric examination.  In the written 
examination report, the examiner should 
discuss review of the service treatment 
records, service personnel records and 
performance evaluations, any private 
clinical records obtained, VA clinical 
records, and review of the Veteran's 
statements and testimony as to alleged 
sexual assault and harassment, or other 
relevant evidence associated with the 
claims file.  

The examiner should address the following 
questions:  

(i)  Please assess the corroborative 
value and weight of the service treatment 
records and service personnel as evidence 
supporting the Veteran's contention that 
sexual or personal assault occurred in 
service.  Explain how you determined 
whether history provided by the Veteran 
was credible and how you determined the 
corroborative value of such evidence as 
the service treatment records and service 
personnel records.  

(ii)  Assign a diagnosis for each 
psychiatric disorder present.  If a 
diagnosis of PTSD is not assigned, the 
examiner should specify which criteria in 
DSM-IV are not met.  

(iii)  Is it at least as likely as not (a 
50 percent likelihood, or greater) or it 
is less than likely (a likelihood below 
50 percent) that the Veteran acquired a 
psychiatric disorder, to include PTSD, in 
service or as a result of service, to 
include as a result of a sexual or 
personal assault?

(iv)  Is it at least as likely as not (a 50 
percent likelihood, or greater) or it is less 
than likely (a likelihood below 50 percent) 
that a psychiatric disorder which pre-existed 
service was aggravated, that "a lasting 
worsening" of the pre-existing disorder, that 
is, a worsening that existed not only at the 
time of separation but one that still exists 
currently, was incurred by the Veteran as a 
result of any occurrence during service?
        
The examiner should discuss the facts and 
rationale which formed the basis for the 
opinion.  It would be helpful if the examiner, 
in expressing his or her opinion, would use 
the language "likely," "unlikely" or "at 
least as likely as not."  The term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to find 
in favor of causation as it is to find against 
causation.

6.  After reviewing the evidence to 
assure that all development is complete 
and that the VA examination report is 
complete, the claim should be 
readjudicated.  If any benefit sought 
remains denied, the Veteran and her 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The Veteran 
and her accredited representative should 
be given the opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



